Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 01/13/2022 has been entered and made of record.
Claims 5-7, 11, and 16-17 are canceled.
Claims 1-4, 8-10, 12-15 and 18-20 are pending.



REASON FOR ALLOWANCE




The claimed invention is a vehicle/method with a distinct combination of limitations (emphasis added):  “a proximity sensor configured to detect presence of an object approaching the vehicle when the vehicle is in a parking state; at least one camera configured to monitor surroundings of the vehicle when the vehicle is in the parking state; an artificial neural network configured to extract identification information of the object from images generated by the camera and determine a security classification of the object, the artificial neural network includes a spiking neural network; and an advanced driver assistance system configured to receive, when in an autonomous driving mode, images from the at least one wherein the artificial neural network is configured to be trained, in the vehicle, to predict a user identified security classification based on a video clip being assigned the user identified security classification, wherein the security classification identifies an abnormal activity; the vehicle is configured to record a video clip of the abnormal activity; and after the video clip is reviewed to identify a detailed classification, the artificial neural network is further trained to predict the detailed classification from the video clip.”.




Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Claims 1-4, 8-10, 12-15 and 18-20 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488